Citation Nr: 0600534	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-04 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.S., his wife


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that denied the veteran's claim for an 
increased rating for PTSD.  In July 2005, the veteran 
testified before the Board at a hearing that was held at the 
RO.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect, panic attacks 
more than once per week, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for PTSD 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

A 30 percent rating has been in effect for the veteran's 
service-connected PTSD since June 13, 2002.  In April 2003, 
the veteran filed a claim for an increased rating.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the relevant rating criteria, a  30 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2005).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan The benefit-of-the-
doubt rule has been considered in making this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 v. Principi, 16 Vet. App. 436 (2002).

VA and private treatment records dated from January 2003 to 
February 2005 show various PTSD symptoms, including guilt, 
hypervigilance, flashbacks, hallucinations, sleep 
disturbance, irritability, anger, difficulty at work, panic 
attacks, isolation from others, occasional suicidal and 
homicidal ideations, problems with concentration, and 
impaired judgment and abstract thinking.  Other findings 
include frequent notations that the veteran was dressed and 
groomed neatly and that his insight was adequate.  His PTSD 
symptoms have reportedly been exacerbated by the war in Iraq.  

On VA examination in May 2003, the veteran reported having 
panic attacks approximately one time per week.  During these 
attacks, he reportedly gets nervous, scared, sweaty, has 
shortness of breath, an increased heart rate, and 
restlessness.  They generally lasted for two to three 
minutes, and sometimes occurred without warning.  He reported 
experiencing nightmares approximately one time every two 
weeks, and frequent flashbacks and auditory and visual 
hallucinations.  He also reported difficulty initiating and 
maintaining sleep, stating that he awakes approximately two 
to three times per night, in a sweat, and generally gets 
between four and five hours of sleep per night.  Each time he 
awakens, he will get up to check the windows and doors of his 
house.  He stated that he always keeps a loaded gun in the 
house.  

In describing his social interaction, the veteran stated that 
he avoided crowds so as to avoid panic attacks, and that he 
generally did not feel safe, as "it seems [he] cannot watch 
[his] back."  He kept to himself and does not have friends.  
He isolated himself at home, though he does live with his 
wife and son.  The veteran admitted to having had a substance 
abuse problem in the past, but did not relate that problem to 
his PTSD.  

With regard to employment, the veteran stated that he had 
worked as a mechanic for the past six years at a food plant, 
and that he did his job well, but that he was not able to get 
along with his coworkers.  To this end, he was reassigned to 
a position in which he would not have to interact with his 
fellow coworkers.  His mental status examination revealed a 
blunted affect, and fair eye contact.  Insight and judgment 
were noted to be adequate.  He demonstrated adequate 
attention and was not distractible.  He was noted to be 
logical and goal-oriented.  There was no evidence of a 
disorder in thought process or content, or of psychotic 
symptoms.  He denied suicidal and homicidal ideations or 
plans.  The examiner concluded that the veteran's PTSD was 
productive of a mild to moderate degree of impairment in 
adaptation, interaction and social functioning, and a mild 
degree of impairment in flexibility and efficiency in an 
occupational setting.  His overall level of disability was 
felt to be mild to moderate.  A GAF score of 59 was assigned.

On VA examination in February 2004, the veteran described 
auditory and visual hallucinations, nightmares on a nightly 
basis, increasing panic attacks, and feelings of 
hypervigilance, particularly upon getting home from work.  He 
stated that he avoided crowds and people in order to 
alleviate his symptoms.  With regard to sleep disturbance, he 
reported sleeping approximately three hours per night and 
none during the day.  He stated that when he cannot sleep at 
night, he gets up and checks to see whether the house is 
secure.  He stated that he often consumes alcohol in order to 
go back to sleep, because he does not feel that his sleeping 
medication is sufficiently effective.  With regard to his 
history of substance abuse, the veteran reported having been 
admitted to alcohol and drug rehabilitation programs three to 
four times in the past, most recently in February 2002.  He 
stated that currently he continued to drink several nights 
per week.  With regard to his legal history, the veteran 
stated that he had been arrested between 12 and 14 times, but 
that he had never been incarcerated.  Currently, he had no 
legal complications pending.  

With regard to employment, the veteran stated that he 
maintained his job as a forklift operator at the food plant.  
He reported having recently been given a verbal reprimand 
after an incident in which he grabbed a fellow employee who 
he had thought was threatening him.  He also reported that he 
missed work "a couple of times" per week due to fatigue.  
His mental status examination revealed a blunted affect, and 
no goal orientation. He described his mood as "frustrated 
and angry."  There was no formal thought disorder noted, but 
the examiner reported that the veteran was irrelevant and 
there were signs of problems with information processing, 
particularly with regard to orientation and recall.  

When questioned as to suicidal or homicidal ideations, the 
veteran admitted that he had last had a suicidal ideation a 
few days prior to the examination.  He stated that he thought 
about the guns he keeps in his house but had not yet acted on 
any of his suicidal thoughts.  He reported that he had 
recently been involved in a car accident after driving at a 
high rate of speed, which he admitted may have been an 
attempt to injure himself.  His last homicidal thought was 
reportedly one year before the examination.  

The examiner opined that the veteran's primary problems were 
secondary to his substance abuse problem.  It was felt that 
the fatigue the veteran described was a result of consuming 
alcohol at night when he could not sleep.  His employment 
problems were related to this fatigue, and also to 
irritability and outbursts related to his PTSD.  The 
examiner, however, stated that the veteran was not 
unemployable, as the veteran reported that he could maintain 
his job despite missed work days and conflict.  Overall, the 
examiner felt that the veteran's social and occupational 
adaptations appeared to be mild to moderately impaired from 
PTSD alone, with some additional impairment from alcohol 
abuse.  The examiner additionally stated that the veteran's 
difficulty with information processing could be the result of 
alcohol abuse.  A GAF score of 59 was assigned.

The veteran presented testimony before the Board in July 
2005.  He testified that he was experiencing increased 
irritability, trouble concentrating, difficulty sleeping, 
recurrent nightmares, and flashbacks, related to the war in 
Iraq.  He stated that as a result, his medications dosages 
had recently been increased.  With regard to his alleged 
substance abuse, the veteran stated that there was a 
misunderstanding during the February 2004 examination, and 
that he had no current substance abuse problem.  While the 
veteran reported that he had recently stopped working due to 
cancer treatment, he described a recent incident at work 
where he was "written up" after addressing a fellow 
coworker with profanity.  He stated that incidents such as 
this had happened "quite a few times," as he "easily 
explodes," but that he had never before been formally 
reprimanded.  He described his work history as predominantly 
stable, provided that he was able to work in relative 
isolation.  

His family life was also described as relatively stable, 
although he reported he was often withdrawn from his wife and 
children and unable to show affection.  He stated that his 
relationships with his wife and children had improved over 
the years, as he and they gained a greater understanding of 
his condition.  Aside from his immediate family, the veteran 
stated that he did not socialize.  He avoided crowds and 
anything related to the current war in Iraq.  The veteran's 
wife testified that prior to leaving for Vietnam, the veteran 
was socially active and engaged.  Since returning from 
Vietnam, the veteran was withdrawn.  She stated that on a 
nightly basis, the veteran awakes in a sweat and has to 
change his clothes.  He checks the windows and doors of the 
house two to three times in the middle of the night, and 
always has access to a loaded gun.  She also testified that 
his symptoms have worsened with the war in Iraq, such that 
she observes him crying two to three times per week, 
particularly if he is exposed to news of the war.

The above-noted VA examinations assigned GAF scores of 59.  
Other treatment records dated from January 2003 to February 
2005 reflect GAF scores of 50 on two occasions, 60, 49, and, 
most recently of 43 in February 2005.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Under DSM-IV, GAF scores of 59 and 60 generally reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and having 
some meaningful relationships.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Scores of 50, 49, and 43 reflect serious symptoms (suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id.  
Here the veteran indicated that he does not have friends and 
avoids situations involving crowds of people.  He has a 
history of substance abuse that has contributed to numerous 
arrests, though these do not appear to have involved 
violence.  His work history has, for the most part, been 
stable.  However, exacerbation of his symptoms related to the 
war in Iraq appears to have increased both conflicts with 
coworkers and the veteran's confidence that he will be able 
to control future outbursts.  While the veteran reportedly 
had been verbally reprimanded on numerous occasions for his 
inability to control his behavior towards fellow workers, he 
received a formally written warning in May 2004, which stated 
that a similar incident in the future could lead to his 
termination.  The veteran's increasing difficulty with work 
and social environments clearly indicate that his PTSD 
symptoms have worsened since the date of the last rating 
decision.  

Based upon the above, the Board finds that his symptoms now 
more nearly approximate those within the category of moderate 
impairments.  In addressing April and October 2003 opinions 
by private psychologists Edwin D. Ayers, Ph.D., and C. Jean 
Jonet, Ph.D., that the veteran's PTSD renders him completely 
disabled, the Board finds that these opinions are not as 
probative as the February 2004 VA examiner's opinion because 
they do not address the specific criteria contemplated in the 
diagnostic code, nor is a rationale provided for the 
opinions.  

Finally, the Board finds that the rather dismal recent GAF 
scores that have been assigned by the VA clinical 
psychologist do not match the veteran's better occupational 
and social functioning.  He continues to have steady 
employment, despite recently taking leave for health reasons.  
He reports his marriage is stable and pleasant.  In any 
event, the emphasis in psychiatric ratings is not on social 
impairment, but rather on how the mental disorder interferes 
with the ability to work.   38 C.F.R. § 4.126 (2005).  Here, 
the veteran has been working full-time in a job that he has 
held for years.  These factors indicate that he is not 
totally occupationally and socially impaired.  The Board 
notes that it is within the province of the Board to assess 
the weight and credibility to be attached to a medical 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Swann v. Brown, 5 Vet. App. 229 (1993).  

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 50 percent 
disability rating for PTSD.  In the judgment of the Board, 
the evidence as a whole demonstrates occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms, as required for a 50 percent rating under 
DC 9411.  With respect to whether his disability warrants 
more than a 50 percent disability rating, however, the Board 
finds that the preponderance of the evidence is against 
entering such a finding.  The veteran has not been shown to 
have deficiencies in most areas, as his work history is 
relatively stable and he has clearly stated that his familial 
relationships have improved rather than worsened.  Nor has he 
been shown to have obsessional rituals which interfere with 
routine activities, speech that is intermittently illogical 
or obscure, near continuous panic or depression affecting his 
ability to function independently, or neglect of personal 
hygiene.  In his July 2005 hearing, the veteran testified 
that he spent the majority of his free time working on an 
antique car, and that he frequently talked to his daughter on 
the phone.  As such, the Board finds that an evaluation in 
excess of 50 percent is not warranted.

In sum, the Board grants an increased rating, to the level of 
50 percent, for PTSD.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May 2003; a 
rating decision in August 2003, a statement of the case in 
December 2003; and supplemental statements of the case in 
April and July 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.




ORDER

An increased rating, to 50 percent, for PTSD is granted.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


